[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                 APR 20, 2010
                               No. 08-14570                       JOHN LEY
                         ________________________                   CLERK


                     D. C. Docket No. 06-00904-CV-BE-S

CHRISTOPHER MADAIO,
an individual and private
citizen residing in the City
of Athens, County of Limestone,
State of Alabama,

                                                             Plaintiff-Appellant,

                                      versus

TYLER RODEN, et al.,

                                                                        Defendant,

FEDERAL BUREAU OF INVESTIGATION,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                  (April 20, 2010)
Before HULL, WILSON and FARRIS,* Circuit Judges.

PER CURIAM:

       Appellant Christopher Madaio appeals the district court’s order, dated

March 31, 2008 (1) granting summary judgment to the appellee FBI on Madaio’s

claims for money damages for violations of the Privacy Protection Act, 42 U.S.C.

§§ 2000aa et seq; (2) denying Madaio’s motion in limine and motion for more

discovery; and (3) striking certain affidavits. Appellant Madaio also appeals the

district court’s order, dated July 7, 2008, denying Madaio’s motion to alter or

amend the judgment. After oral argument and review, this Court affirms finding

no reversible error.

       Nothing herein shall affect Madaio’s rights to seek return of any legal

property from the FBI under Rule 41(g) of the Federal Rules of Criminal

Procedure or as otherwise permitted under law.


       AFFIRMED .




       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2